DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/05/2021 has been entered.
 
Summary
Claims 1-3, 5, 7-13, 15, 17-20, 22 and 24 are rejected.
Claims 21 and 23 are objected to as being dependent on a rejected independent claim.

Response to Arguments
Applicant’s arguments, see pgs. 6-8 of Remarks, filed 2/11/2021, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C. 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn in light of the newly amended claim limitations.  However, upon further search and consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103.
Applicant argues, “Masticola does not disclose, teach or suggest "wherein, subsequent to attaching the service payload to the service base of the device and detaching the service payload from the drone, the service payload is controllable to perform the test on the device," as recited in amended 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 9-13, 15, 19-20, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masticola et al. (US-20150246727-A1), herein Masticola, in view of Piccolo (US 20150310732). 

Regarding the newly amended limitations of claim 1, Masticola does disclose, 
A service system for distributed devices of a building management system, comprising:
a drone (fig. 1); and
a service payload (the service payload is interpreted as the replacement/detachable portion of the detector device and the attachment/detachment tools) carried by the drone (pg. 4, approximately halfway through par. 40, actuate the arms to collapse and engage the detector to firmly grip the detector) for… a device within the distributed devices (the device in interpreted as the replacement/detachable portion of the detector and the service base portion of the detector),
wherein the drone is controllable to attach the service payload to a service base of the device (par. 40, end of pg. 4 through beginning of pg. 5, the aerial platform is proximate to the detector, the operator using the controller commands the electronics package of the aerial platform to engage the motor to rotate the platform in the opposite direction which causes the new detector portion to engage with the base to secure the new portion of the detector to the base),
wherein, subsequent to attaching the service payload to the service base of the device the drone is controllable to detach the service payload from the drone (pg. 5, par. 40, After the detector is reassembled, the operator commands using the controller commands the electronics package of the aerial platform to de-actuate the arms to expand and disengage from the detector),…
Masticola does not disclose,
a service payload (which is interpreted as the replacement detector and the attaching/detaching tools) carried by the drone for performing a test on a device within the distributed devices,…
wherein, subsequent to attaching the service payload to the service base of the device and detaching the service payload from the drone, the service payload is controllable to perform the test on the device.

a service payload (par. 31, a head unit, or a replacement/detachable portion of a detector device that can be attached to a base unit, or service base) for performing a test on a device within the distributed devices (par. 33, the head unit (detachable portion that is installed on the base unit) houses a smoke source and par. 61, the device receives a test signal and actuate valve systems of smoke sources),…
wherein, subsequent to attaching the service payload to the service base of the device and detaching the service payload from the drone, the service payload (the replacement/detachable portion of a detector device) is controllable to perform the test on the device (par. 60-62, the technician or control panel selects a device to test and sends a test signal. The fire detection device receives the test signal and releases the smoke to test the device. The service payload can be controlled remotely to perform a test on the device, which means the testing can be performed after the payload is left by/detached from whatever method was used to attach it to the service base).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drone holding a service payload comprising a detachable portion of a detector as taught by Masticola with the detachable portion of the self-testing detector as taught by Piccolo. One would be motivated to do this because this would mean a technician no longer has to manually test each detector of the fire alarm system using a special testing device, which is a labor intensive and time consuming method (par. 5 and 7). In this case, the operator would no longer need to take time and fly the drone to the device, install the testing apparatus, detach and fly away, and then return later to retrieve the testing apparatus. 




Regarding claim 3, Masticola in view of Piccolo teaches all limitations of claim 1. Masticola further discloses the service payload includes service tools for performing the test on the device (par. 39, The gripping mechanism is used to service a detector. As noted in claim 1, the service payload is interpreted to include the attachment/detachment tools which are needed to attach the detachable portion of the detector to the device and perform testing of the device).
In arguendo the gripping mechanism is not actually performing the test, Piccolo does teach the service payload includes service tools for performing the test on the device (par. 33, the head unit houses a smoke source).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detachable portion of the detector as taught by Masticola with the detachable portion of the detector housing a smoke source as taught by Piccolo. One would be motivated to do this because two common types of fire detection devices are photoelectric (or optical) smoke detectors and ionization smoke detectors and using the smoke source to deploy smoke into the detection chamber of the detector generates an alarm code condition which is needed for annual testing (par. 3-4). 

Regarding claim 5, Masticola in view of Piccolo teaches all limitations of claim 1. Masticola further discloses the distributed devices are fire detection devices (par. 19, smoke or a carbon monoxide detector).


 the drone is directed to the service base for a manually piloted height (par, 37, aerial platform is flown by the operator in proximity of the detector), and
wherein the drone self-approaches the service base after reaching the manually piloted height (par. 37 right hand column, controller automatically guides the aerial platform to the detected detectors base).

Regarding claim 10, Masticola in view of Piccolo teaches all limitations of claim 1.  Masticola further discloses
the service payload includes service tools that include at least one of:
anchoring tools for connecting the service payload to anchor points of the service base (par. 39, The gripping mechanism 82 is used to service a detector and par. 40, The arms 92, 94 may be operatively connected to and actuated by the electronics package 44 to collapse around and engage the detector); or a cleaning tool for cleaning the device.

Regarding the newly amended limitations of claim 11, Masticola does disclose, 
A method for performing activities on distributed devices of a building management system, comprising:
carrying a service payload (the service payload is interpreted as the replacement/detachable portion of the detector device and the attachment/detachment tools) using a drone to a device within the distributed devices (pg. 4, approximately halfway through par. 40, actuate the arms to collapse and engage the detector to firmly grip the detector); 

detaching the service payload from the drone subsequent to attaching the service payload to the service base of the device (pg. 5, par. 40, After the detector is reassembled, the operator commands using the controller commands the electronics package of the aerial platform to de-actuate the arms to expand and disengage from the detector);…
Masticola does not teach,
performing a test on the device by the service payload subsequent to attaching the service payload to the service base of the device and detaching the service payload from the drone.
Piccolo does teach 
performing a test on the device by the service payload (the replacement/detachable portion of a detector device) subsequent to attaching the service payload to the service base of the device and detaching the service payload from the drone (par. 60-62, the technician or control panel selects a device to test and sends a test signal. The fire detection device receives the test signal and releases the smoke to test the device. The service payload can be controlled remotely to perform a test on the device, which means the testing can be performed after the payload is left by/detached from whatever method was used to attach it to the service base).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drone holding a service payload comprising a detachable portion of a detector as taught by Masticola with the detachable portion of the self-testing detector as taught by Piccolo. One would be motivated to do this because this would mean a technician no longer has to 

Regarding claim 12, Masticola in view of Piccolo teaches all limitations of claim 11. Masticola further discloses an equipment remote controller for controlling the drone and the service payload (fig. 1-3, par. 20-21).

Regarding claim 13, Masticola in view of Piccolo teaches all limitations of claim 11. Masticola further discloses wherein the service payload includes service tools for performing the test on the device (par. 39, The gripping mechanism is used to service a detector. As noted in claim 1, the service payload is interpreted to include the attachment/detachment tools which are needed to attach the detachable portion of the detector to the device and perform testing of the device).
In arguendo the gripping mechanism is not actually performing the test, Piccolo does teach the service payload includes service tools for performing the test on the device (par. 33, the head unit houses a smoke source).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detachable portion of the detector as taught by Masticola with the detachable portion of the detector housing a smoke source as taught by Piccolo. One would be motivated to do this because two common types of fire detection devices are photoelectric (or optical) smoke detectors and ionization smoke detectors and using the smoke source to deploy smoke into the detection chamber of the detector generates an alarm code condition which is needed for annual testing (par. 3-4). 

Regarding claim 15, Masticola in view of Piccolo teaches all limitations of claim 11. Masticola further discloses the distributed devices are fire detection devices (par. 19, smoke or a carbon monoxide detector).

Regarding claim 19, Masticola in view of Piccolo teaches all limitations of claim 11. Masticola further discloses, 
the drone is directed to the service base for a manually piloted height (par. 37, aerial platform is flown by the operator in proximity of the detector), and
wherein the drone self approaches the service base after reaching the manually piloted height (par. 37 right hand column, controller automatically guides the aerial platform to the detected detectors base).

Regarding claim 20, Masticola in view of Piccolo teaches all limitations of claim 11. Masticola further discloses the service payload includes service tools that include at least one of:
anchoring tools for connecting the service payload to anchor points of the service base (par. 39, The gripping mechanism 82 is used to service a detector and par. 40, The arms 92, 94 may be operatively connected to and actuated by the electronics package 44 to collapse around and engage the detector); a cleaning tool for cleaning the device.

Regarding claim 22, Masticola in view of Piccolo teaches all limitations of claim 11. Masticola further discloses,

package 44 of the aerial platform 22a, 22b, 22c to engage the motor 84 to rotate the platform 88 in the opposite direction which causes the new detector portion to engage with the base to secure the new portion of the detector 20 to the base. After the detector 20 is reassembled, the operator 26 commands using the controller 24 commands the electronics package 44 of the aerial platform 22a, 22b, 22c to de-actuate the arms to expand and disengage from the detector.... Thereafter, the aerial platform 22a, 22b, 22c may be configured to automatically return to the controller 24 or the operator 26).

Regarding claim 24, Masticola in view if Piccolo teaches all limitations of claim 1. Masticola further discloses, 
subsequent to attaching the service payload to the service base of the device and detaching the service payload from the drone, the drone is controllable to fly away while the service payload remains hooked to the service base of the device (par. 40 near end, the controller 24 commands the electronics package 44 of the aerial platform 22a, 22b, 22c to engage the motor 84 to rotate the platform 88 in the opposite direction which causes the new detector portion to engage with the base to secure the new portion of the detector 20 to the base. After the detector 20 is reassembled, the operator 26 commands using the controller 24 commands the electronics package 44 of the aerial platform 22a, 22b, 22c to de-actuate the arms to expand and disengage from the detector.... Thereafter, the aerial platform 22a, 22b, 22c may be configured to automatically return to the controller 24 or the operator 26).

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Masticola (US 20150246727) in view of Piccolo (US 20150310732), as applied in claims 1 and 11, and in further view of Burkley (US 6362875).

Regarding claim 7, Masticola in view of Piccolo teaches all elements of claim 1. Masticola further teaches aligning the drone with the service base (par. 35).
Masticola in view of Piccolo does not teach the service base includes alignment fiducials that enable alignment of the drone with the service base,
Berkley teaches the service base includes alignment fiducials (col, 5, lines 38-50, fig. 1 element 208 fiducials on a docking structure) that enable alignment of the drone with the service base (col. 5-6, lines 51-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify aligning of the drone and the service base as taught by Masticola in view of Piccolo with the service base including alignment fiducials as taught by Burkley. One would be motivated to perform this modification because it allows the drone to easily align and also properly orient itself with respect to the fiducials on the base (col. 2, lines 12-24). This makes the docking procedure more precise than if the operator was manually controlling the device because it allows a computer system to help guide the drone (col. 7, lines 2-10) which also makes the process easier and more repeatable.

Regarding claim 8, Masticola in view of Piccolo teaches all elements of claim 1. Masticola further teaches the drone includes optical detectors (par. 35 camera element 48) to help align the drone with the service base (par. 35).

Burkley teaches the drone includes optical detectors (col. 3, lines 27-36 and fig. 1 element 50) that detect optical patterns of the alignment fiducials (col. 5, lines 43-50 and fig. 1 element 208) to align the drone to the service base (col. 5-6, lines 51-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify using an optical camera to align the drone and the service base as taught by Masticola in view of Piccolo so that the optical cameras can detect alignment fiducials to align the drone with the service base automatically as taught by Burkley. One would be motivated to perform this modification because it allows the drone to align and also orient itself with respect to the fiducials on the base (col. 2, lines 12-24) in an autonomous manner because the optical sensor allow the use of known pattern recognition software (col. 4, lines 13-30) configured to the controller for transmission to a steering control/autopilot unit (col. 4, lines 46-50).

Regarding claim 17, Masticola in view of Piccolo teaches all elements of claim 11. Masticola further teaches aligning the drone with the service base (par. 35).
Masticola in view of Piccolo does not teach the service base includes alignment fiducials that enable alignment of the drone with the service base.
Burkley teaches the service base includes alignment fiducials (col. 5, lines 43-45, fig. 1 element 208 fiducials on a docking structure) that enable alignment of the drone with the service base (col. 5-6, lines 51-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify aligning of the drone and the service base as taught by Masticola in view of Piccolo with the service base including alignment fiducials as taught by Burkley. One would be 

Regarding claim 18, Masticola in view of Piccolo teaches all elements of claim 11. Masticola further teaches the drone includes optical detectors (par. 35 element 48) to help align the drone with the service base (par. 35).
Masticola in view of Piccolo does not teach the drone using optical detectors that detect optical patterns of the alignment fiducials to align the drone to the service base.
Burkley teaches the drone includes optical detectors (fig. 1 element 50) that detect optical patterns of the alignment fiducials (fig. 1 element 208) to align the drone to the service base (col. 5-6, lines 51-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify using an optical camera to align the drone and the service base as taught by Masticola in view of Piccolo so that the optical cameras can detect alignment fiducials to align the drone with service base automatically as taught by Burkley. One would be motivated to perform this modification because it allows the drone to align and also orient itself with respect to the fiducials on the base (col. 2, lines 12-24) in an autonomous manner because the optical sensor allow the use of known pattern recognition software (col. 4, lines 13-30) configured to the controller for transmission to a steering control/autopilot unit (col. 4, lines 46-50).

Allowable Subject Matter
Claims 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 21, Masticola in view of Piccolo teaches all limitations of claim 11. Masticola further discloses the device is a fire detection device (par. 19, smoke or a carbon monoxide detector)…
Piccolo teaches wherein the service payload (the service payload is interpreted as the replacement/detachable portion of the detector device and the attachment/detachment tools) includes:
a smoke generator that generates smoke or a smoke equivalent (par. 33)…
	Masticola and Piccolo do not teach wherein the service payload includes:…
a hood that is placed upon a surface of the fire detection device and delivers the smoke or the smoke equivalent to the fire detection device.

Regarding claim 23, Masticola in view of Piccolo teaches all limitations of claim 1. Masticola further discloses the device is a fire detection device (par. 19, smoke or a carbon monoxide detector)…
Piccolo teaches wherein the service payload (the service payload is interpreted as the replacement/detachable portion of the detector device and the attachment/detachment tools) includes:
a smoke generator that generates smoke or a smoke equivalent (par. 33)…
	Masticola and Piccolo do not teach wherein the service payload includes:…
a hood that is placed upon a surface of the fire detection device and delivers the smoke or the smoke equivalent to the fire detection device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN FANG whose telephone number is (571)272-4834.  The examiner can normally be reached on Monday-Friday: 8:00am - 5:00pm EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.F./Examiner, Art Unit 3665                                                                                                                                                                                                        




/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665